Appellant was convicted in the district court of Reeves county of possessing intoxicating liquor, and his punishment fixed at one year in the penitentiary. *Page 368 
The appeal bond is not signed by appellant. His name is signed thereto by his attorney of record. No attempt of any kind is made to show authority on the part of said attorney for such signature, even if it were permitted under Art. 321 of our C. C. P. which requires that such recognizance or bond shall be signed by the accused. This is also the effect of the decisions which are collated under said article in Mr. Vernon's C. C. P. See Chaney v. State, 23 Tex. 24; Ferrill v. State, 29 Tex. 489
[29 Tex. 489]. We further observe that appellant was tried in December 1923, and his bond is dated and approved in January 1923. We also note that the description of the offense in said bond is insufficient. "Possession of 1 qt. of liquor for sale" is not the equivalent for "Possession of intoxicating liquor for the purpose of sale."
For the insufficience of the bond the appeal will be dismissed.
Appeal Dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.